Citation Nr: 0523865	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to in-service tobacco use and nicotine dependence.

2.  Entitlement to service connection for left ventricular 
hypertrophy, secondary to in-service tobacco use and nicotine 
dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to in-service tobacco use 
and nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to May 
1970.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In October 2003, the Board remanded 
this case to the RO for additional development.  Development 
has been accomplished and the case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACTS

1.  Hypertension and left ventricular hypertrophy were not 
manifested until decades after separation from service and 
are not related to in-service smoking or nicotine dependence.

2.  The veteran does not have a confirmed diagnosis of 
chronic obstructive pulmonary disease.  


CONCLUSIONS OF LAW

1.  Hypertension and left ventricular hypertrophy were not 
incurred or aggravated in service, may not be presumed to 
have been so incurred, nor are hypertension and left 
ventricular hypertrophy shown to be proximately due to or the 
result of in-service tobacco use and nicotine dependence.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  Chronic obstructive pulmonary disease (COPD), was not 
incurred in service nor is COPD shown to be proximately due 
to or the result of in-service tobacco use and nicotine 
dependence. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini II also mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court specifically 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Although the Court did not 
specifically explain how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
 
The issues on appeal were initially addressed in a November 
1998 rating decision.  A October 1999 provided the veteran 
with information regarding the law and regulations pertinent 
to his claim at that time.  A December 2003 supplemental 
statement of the case (SSOC) advised the veteran of the VCAA.  
Also, in February 2004 and August 2004 letters, VA notified 
the appellant of his responsibility to submit evidence in 
support of his claim, what evidence, if any, was necessary to 
substantiate his claim, and which portion of the evidence the 
veteran was responsible for sending to VA and which portion 
of the evidence VA would attempt to obtain on his behalf.  
The letters further suggested that he submit any evidence in 
his possession.  Subsequent to the above letters, the RO 
adjudicated the claim via a March 2005 SSOC.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements of this case.  The 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic disease, 
such as hypertension, becomes manifest to a degree of 10 
percent or more within one year of separation from service, 
such chronic disease may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disorder.  38 C.F.R. § 3.310.  

The veteran contends that as a result of nicotine dependence 
acquired in service, he smoked cigarettes for many years and 
as a result, now has COPD, hypertension, and left ventricular 
hypertrophy.  He has submitted article regarding smoking and 
related health effects.  The article indicates, in pertinent 
part, a link between smoking and various disorders of the 
lung, to include COPD, as well as coronary artery disease.   

The veteran's service medical records do not indicate the 
presence of COPD, hypertension, or left ventricular 
hypertrophy, nor do they reflect any treatment for any 
respiratory or cardiovascular disability.  The earliest 
evidence of any of the claimed disorders is in the 1990's, 
over two decades after separation from service.  The 
appellant was diagnosed with hypertension and left 
ventricular hypertrophy in 1995.  Also, an October 1998 VA 
treatment report indicates that he was applying for benefits 
due to smoking related disability and requested help with 
verifying medical information.  The plan indicated that 
electrocardiogram and echocardiogram had already been 
accomplished, and that pulmonary function tests were to be 
scheduled.  An October 1998 request for pulmonary function 
studies noted a provisional diagnosis of COPD.  Pulmonary 
function studies conducted in January 1999 note normal 
spirometry.

Report of a September 2004 VA cardiology examination 
indicates that the veteran's hypertension and left 
ventricular hypertrophy were not related to smoking.  The 
examiner stated that a search of the medical literature on 
Pub Med for cigarette smoking and hypertension relationship 
revealed no review of articles documenting such a 
relationship.  An article by Lakier, J.B., entitled Smoking 
and Cardiovascular Disease published in the American Journal 
of Medicine, indicated that cigarette smoking had been 
associated with a two to four fold increased risk of coronary 
heart disease and an elevated risk of sudden death; however, 
no relationship between cigarette smoking and hypertension 
was noted.  Another article by G. D. Friedman in 
Hypertension, entitled Alcohol, Tobacco and Hypertension, 
stated that in most studies, cigarette smokers had shown 
similar or slightly lower blood pressure than nonsmokers.  In 
addition, examination of the topic of hypertension and left 
ventricular hypertrophy in Braunwald's Textbook of Heart 
Disease, 2001, W. B. Saunders Company, did not list cigarette 
smoking as a cause of either hypertension or left ventricular 
hypertrophy.  A second MEDLINE search was done on cigarette 
smoking with ventricular hypertrophy relationship and this 
identified no review articles discussing or documenting such 
a relationship.  On the basis of examination of the medical 
literature, it appeared to be highly unlikely that the 
veteran's left ventricular hypertrophy and hypertension were 
related to cigarette smoking in the service or any other in-
service event.  

The report of an October 2004 VA examination indicates that 
the veteran was seen for evaluation of COPD.  He complained 
of shortness of breath on moderate exertion, worsening over 
the past few years.  He also had a cough frequently with 
white sputum.  Examination revealed unremarkable vital signs, 
relatively clear chest, and unremarkable cardiac examination.  
Chest x-rays revealed no infiltrates, masses, or effusions.  
There were some old calcified hilar lymph nodes with no 
evidence of active pulmonary disease.  Pulmonary function 
studies were entirely within normal limits.  The examiner 
opined that the diagnosis of COPD was incorrect, and that 
such diagnosis could not be verified from this extensive 
pulmonary evaluation.  Therefore, the relationship of prior 
smoking history and nicotine dependence were irrelevant to 
any initiation or persistence of pulmonary disorder.  On this 
pulmonary consultation, the appellant did not have evidence 
of any pulmonary disease.  

The Board has reviewed the evidence of record and finds that 
service connection for the claimed disorders is not 
warranted.  With regard to hypertension and left ventricular 
hypertrophy, the record indicates that these disabilities 
were first manifested over two decades after separation from 
service.  In addition, the medical evidence of record does 
not link these conditions to in-service acquired nicotine 
dependence or smoking.  Without evidence of the conditions 
during service, the requisite presumptive period after 
service, or otherwise linked to service, service connection 
cannot be granted for hypertension and left ventricular 
hypertrophy.

As for COPD, while the veteran was given a provisional 
diagnosis of COPD, a subsequent medical evaluation indicates 
that he does not have this disorder.  The October 2004 VA 
examination indicates that a thorough work-up, to include 
pulmonary function studies, did not show the presence of 
COPD.  It appears that a definitive diagnosis of COPD was not 
given at any point, and a thorough evaluation in 2004 
specifically rule it out.  As the presence of COPD cannot be 
established, service connection is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension is denied.

Service connection for left ventricular hypertrophy is 
denied.

Service connection for chronic obstructive pulmonary disease 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


